DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed 8/16/21 in which claims 1-31 are pending.

Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 27 has been renumbered 28.
Misnumbered claim 28 has been renumbered 29.
Misnumbered claim 29 has been renumbered 30.
Misnumbered claim 30 has been renumbered 31.
Misnumbered claim 31 has been renumbered 32.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,880399. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same method for implementing network experience sifting and, more particularly for implementing network experience shifting using shared objects.

U.S. Patent No. 10,880399
Application No. 17/402681
A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network,
 a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user; 

receiving, with the network node, customer network telemetry data via a gateway application programming interface (“API”), the customer network telemetry data comprising information regarding the second network as a visited local area network (“LAN”) associated with the first network access device and information regarding the first network access device; receiving, with the network node, service provider network telemetry data via a network API, the service provider network telemetry data comprising at least one of information regarding the first network, information regarding at least one first network equipment in the first network, information regarding the second network, or information regarding at least one second network equipment in the second network; determining, with the network node, whether the first user is associated with the second network access device; determining, with the network node, whether the first user is authorized to access at least one of data, content, profiles, software applications, one or more first virtual network functions (“VNFs”), or one or more subscribed-to services that are accessible by the second network access device; based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network;

















based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, determining, with the network node, whether at least one of the visited LAN or the first network access device comprises at least one of hardware, software, network functionality, or configuration that is capable of simulating an interface environment of at least one of the first network or the second network access device; 
















and based on a determination that at least one of the visited LAN or the first network access device comprises at least one of hardware, software, network functionality, or configuration that is capable of simulating an interface environment of at least one of the first network or the second network access device, configuring, with the network node, the at least one of the visited LAN or the first network access device to simulate the interface environment of the at least one of the first network or the second network access device.
A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network, 
a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user; 



















determining, with the network node, whether the first user is associated with the second network access device; determining, with the network node, whether the first user is authorized to access at least one of data, content, profiles, software applications, one or more first virtual network functions ("VNFs"), or one or more subscribed to services that are accessible by the second network access device; based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed to services that are accessible by the second network access device,




providing, with the network node, one or more second virtual network functions ("VNFs") to one of a hypervisor or a container that is in communication with the first network access device and executing instances of the one or more second VNFs on the one of the hypervisor or the container; and establishing, with the network node, access connection to a data store by executing the instances of the one or more second VNFs on the one of the hypervisor of the container, the data store containing the at least one of data, content, profiles, software applications, one or more first VNFs, or network configuration information for one or more subscribed to services that are accessible by the second network access device; and 
2U.S. Patent Application Serial No. 17/402,681Preliminary Amendmentbased on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, 








establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network.


It would have been obvious to one with ordinary skill in the art to incorporate the teach 
the additional limitation of “and 2U.S. Patent Application Serial No. 17/402,681 Preliminary Amendment based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network” in order to further defined user’s association.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10481938. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same method for implementing network experience sifting and, more particularly for implementing network experience shifting using shared objects.


U.S. Patent No. 10,481938
U.S. Application No. 17/402681
1. A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network, a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user; determining, with the network node, whether the first user is associated with the second network access device; determining, with the network node, whether the first user is authorized to access at least one of data, content, profiles, software applications, one or more first virtual network functions (“VNFs”), or one or more subscribed-to services that are accessible by the second network access device; based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, providing, with the network node, one or more second VNFs to one of a hypervisor or a container that is in communication with the first network access device and executing instances of the one or more second VNFs on the one of the hypervisor or the container; and establishing, with the network node, access connection to a data store by executing the instances of the one or more second VNFs on the one of the hypervisor of the container, the data store containing the at least one of data, content, profiles, software applications, one or more first VNFs, or network configuration information for one or more subscribed-to services that are accessible by the second network access device.
A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network, a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user; determining, with the network node, whether the first user is associated with the second network access device; determining, with the network node, whether the first user is authorized to access at least one of data, content, profiles, software applications, one or more first virtual network functions ("VNFs"), or one or more subscribed to services that are accessible by the second network access device; based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed to services that are accessible by the second network access device, providing, with the network node, one or more second virtual network functions ("VNFs") to one of a hypervisor or a container that is in communication with 
the first network access device and executing instances of the one or more second VNFs on the one of the hypervisor or the container; and establishing, with the network node, access connection to a data store by executing the instances of the one or more second VNFs on the one of the hypervisor of the container, the data store containing the at least one of data, content, profiles, software applications, one or more first VNFs, or network configuration information for one or more subscribed to services that are accessible by the second network access device; 

and 2U.S. Patent Application Serial No. 17/402,681 Preliminary Amendment based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network.


	It would have been obvious to one with ordinary skill in the art to incorporate the teach 
the additional limitation of “and 2U.S. Patent Application Serial No. 17/402,681 Preliminary Amendment based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network” in order to further defined user’s association.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10481938. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same method for implementing network experience sifting and, more particularly for implementing network experience shifting using shared objects.

U.S. Patent No. 11,099883
U.S. Application No. 17/402681
1. A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network, a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user; determining, with the network node, whether the first user is associated with the second network access device; determining, with the network node, whether the first user is authorized to access the second network access device; 








based on a determination that the first user is associated with the second network access device, 





providing, with the network node, one or more second virtual network functions (“VNFs”) to one of a hypervisor or a container that is in communication with the first network access device; and establishing, with the network node, access connection to a data store by executing the instances of the one or more second VNFs on the one of the hypervisor of the container, wherein the one of the hypervisor or the container comprises a roaming device, wherein the roaming device and the first user device are the same device, wherein the one or more second VNFs that are provided to the roaming device are VNFs that are already subscribed to by the first user.
A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network, a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user; determining, with the network node, whether the first user is associated with the second network access device; 



determining, with the network node, 
whether the first user is authorized to access at least one of data, content, profiles, software applications, one or more first virtual network functions ("VNFs"), or one or more subscribed to services that are accessible by the second network access device; 
based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed to services that are accessible by the second network access device, 
providing, with the network node, one or more second virtual network functions ("VNFs") to one of a hypervisor or a container that is in communication with the first network access device and


 







executing instances of the one or more second VNFs on the one of the hypervisor or the container; and establishing, with the network node, access connection to a data store by executing the instances of the one or more second VNFs on the one of the hypervisor of the container, the data store containing the at least one of data, content, profiles, software applications, one or more first VNFs, or network configuration information for one or more subscribed to services that are accessible by the second network access device; and 2U.S. Patent Application Serial No. 17/402,681 Preliminary Amendment based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network.


It would have been obvious to one with ordinary skill in the art to incorporate the teach 
the additional limitation of “and 2U.S. Patent Application Serial No. 17/402,681 Preliminary Amendment based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network” in order to further defined user’s association.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10673978. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same method for implementing network experience sifting and, more particularly for implementing network experience shifting using shared objects.


U.S. Patent No. 10,673978
U.S. Application No. 17/402681
1. A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network, a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user, wherein authenticating the first user comprises establishing, with at least one of one or more hypervisors or one or more containers that are in communication with the first network access device, a communication link with the second network access device via the network node, and authenticating the at least one of the one or more hypervisors or the one or more containers using one of the second network access device or the network node; receiving, with the network node, customer network telemetry data via a gateway application programming interface (“API”), the customer network telemetry data comprising information regarding the second network as a visited local area network (“LAN”) associated with the first network access device and information regarding the first network access device; receiving, with the network node, service provider network telemetry data via a network API, the service provider network telemetry data comprising at least one of information regarding the first network, information regarding at least one first network equipment in the first network, information regarding the second network, or information regarding at least one second network equipment in the second network; determining, with the network node, whether the first user is associated with the second network access device; determining, with the network node, whether the first user is authorized to access at least one of data, content, profiles, software applications, one or more first virtual network functions (“VNFs”), or one or more subscribed-to services that are accessible by the second network access device; based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, determining, with the network node, whether at least one of the visited LAN or the first network access device comprises at least one of hardware, software, network functionality, or configuration that is capable of simulating an interface environment of at least one of the first network or the second network access device; based on a determination that at least one of the visited LAN or the first network access device comprises at least one of hardware, software, network functionality, or configuration that is capable of simulating an interface environment of at least one of the first network or the second network access device, configuring, with the network node, the at least one of the visited LAN or the first network access device to simulate the interface environment of the at least one of the first network or the second network access device; and providing, with the network node, one or more second VNFs to at least one of one or more hypervisors or one or more containers that are in communication with the first network access device and executing instances of the one or more second VNFs on the at least one of the one or more hypervisors or the one or more containers, wherein each of the at least one of the one or more hypervisors or the one or more containers comprises a compute resource, a memory, and a storage, wherein the at least one of the one or more hypervisors or one or more containers are each embodied as a roaming hypervisor, and the one or more second VNFs that are provided to the roaming hypervisor are VNFs that are already subscribed to by the first user.
A method, comprising: receiving, at a network node in a first network and via a first network access device in a second network, a request from a first user device to establish roaming network access, a first user of the first user device being associated with a second network access device in the first network and being unassociated with the first network access device, the second network access device being located in a different geographical location from the first network access device; authenticating, with the network node, the first user; 




























determining, with the network node, whether the first user is associated with the second network access device; determining, with the network node, whether the first user is authorized to access at least one of data, content, profiles, software applications, one or more first virtual network functions ("VNFs"), or one or more subscribed to services that are accessible by the second network access device; based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed to services that are accessible by the second network access device, providing, with the network node,




















 one or more second virtual network functions ("VNFs") to one of a hypervisor or a container that is in communication with 
the first network access device and executing instances of the one or more second VNFs on the one of the hypervisor or the container; 










and establishing, with the network node, access connection to a data store by executing the instances of the one or more second VNFs on the one of the hypervisor of the container, the data store containing the at least one of data, content, profiles, software applications, one or more first VNFs, or network configuration information for one or more subscribed to services that are accessible by the second network access device; and 2U.S. Patent Application Serial No. 17/402,681 Preliminary Amendment based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network.



It would have been obvious to one with ordinary skill in the art to incorporate the teach 
the additional limitation of “and 2U.S. Patent Application Serial No. 17/402,681 Preliminary Amendment based on a determination that the first user is associated with the second network access device and that the first user is authorized to access at least one of data, content, profiles, software applications, one or more first VNFs, or one or more subscribed-to services that are accessible by the second network access device, establishing, with the network node, a secure private LAN between the first network access device and the second network access device over the first network and the second network” in order to further defined user’s association.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2003/0233546 to Blom teaches challenge-response user authentication.
U.S. Publication No. 2006/0276226 to Jiang teaches signaling gateway with multiple IMSI with multiple Service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444